Per Curiam.
I. Where a man dies leaving, as a part of his estate, hank stools not fully paid for, and the stools is set aside to his widow and her minor children as a year’s support, “ after all the just debts are paid,” and, upon presentation to the bank of a certified copy of the year’s support proceedings, the bank issues to the widow alone a certificate which shows “ 60 % paid in and assessable, ” the receivers of the bank can obtain a legal general judgment against the widow for the amount of the balance due of the purchase-money for the stock. It was not error to direct a verdict in the plaintiff’s favor for the balance due upon the certificates of stock, and in thereafter overruling the motion- for a new trial.

Judgment affirmed.


Broyles, G. J., anid Bloodworth, J., concur. Luke, J., dissents.

Evans & Evans, for plaintiff in error.
B. G. Price, J. B. Phillips, contra.